Exhibit 10.45





DISCOVERY COMMUNICATIONS, INC.
PERFORMANCE RESTRICTED STOCK UNIT GRANT AGREEMENT
FOR DAVID ZASLAV




Discovery Communications, Inc. (the “Company”) has granted you a performance
restricted stock unit (the “PRSU”) under the Discovery Communications, Inc. 2013
Incentive Plan (the “Plan”). The PRSU lets you receive a specified number (the
“PRSU Shares”) of shares (“Shares”) of the Company’s Series A Common Stock upon
satisfaction of the conditions to receipt.    


The individualized communication you received (the “Cover Letter”) provides the
details of your PRSU award. It specifies the number of PRSU Shares, the Date of
Grant, the schedule for vesting, and the Vesting Date.


The PRSU is subject in all respects to the applicable provisions of the Plan.
This Grant Agreement does not cover all of the rules that apply to the PRSU
under the Plan; please refer to your 2014 Employment Agreement and the Plan
document. Capitalized terms are defined either in the Cover Letter, further
below in this grant agreement (the “Grant Agreement”), in the 2014 Employment
Agreement, or in the Plan.
































The Plan document is available on the Fidelity web site. The Prospectus for the
Plan, the Company’s S-8, Annual Report on Form 10-K, and other filings the
Company makes with the Securities and Exchange Commission are available for your
review on the Company’s web site. You may also obtain paper copies of these
documents upon request to the Company’s Human Resources department.


Neither the Company nor anyone else is making any representations or promises
regarding the duration of your service, vesting of the PRSU, the value of the
Company's stock or of this PRSU, or the Company's prospects. The Company is not
providing any advice regarding tax consequences to you or regarding your
decisions regarding the PRSU. You agree to rely only upon your own personal
advisors.


No one may sell, transfer, or distribute the PRSU or the securities that may be
received under it without an effective registration statement relating thereto
or an opinion of counsel satisfactory to

 

--------------------------------------------------------------------------------




Discovery Communications, Inc. or other information and representations
satisfactory to it that such registration is not required.
    

Page 2





--------------------------------------------------------------------------------






In addition to the Plan’s terms and restrictions, the following terms and
restrictions apply:


1.
Vesting Schedule. Your PRSU becomes nonforfeitable (“Vested”) as provided in the
Cover Letter and the Grant Agreement assuming you remain employed by the Company
until December 31, 2014 and the performance metric(s) for the one year period
beginning January 1, 2014 and ending December 31, 2014 (the “Performance
Period”) are satisfied. For purposes of this Grant Agreement, employment with
the Company will include employment with any Subsidiary whose employees are then
eligible to receive Awards under the Plan (provided that a later transfer of
employment to an ineligible Subsidiary will not terminate employment unless the
Compensation Committee of the Board of Directors (the “Committee” of the
“Board”)) determines otherwise).



If your employment is terminated by the Company without “Cause” or by you for
“Good Reason”, in each case before the Vesting Date, the PRSU will become Vested
on the original vesting schedule as though you remained working through the
Vesting Date, subject to any applicable performance conditions. Payments under
this PRSU as a result of termination will be subject to the Release requirements
in the 2014 Employment Agreement, where applicable in connection with a
termination without Cause, resignation for Good Reason, Change in Control or
Disability. The PRSU will be frozen, if not already fully Vested, between the
date your employment ends and the date your Release requirement is met (or the
deadline for providing the Release expires), at which point the PRSU will be
forfeited if the Release has not become irrevocable. Any Distribution Date
falling between the date your employment ends and the deadline for providing an
irrevocable Release will be delayed until the last day of the period for
providing an irrevocable Release.


If your employment ends as a result of death or as a result of your Disability,
you will become Vested, subject to any applicable performance conditions, and
the payout will be prorated based on actual performance through the quarter in
which your death or termination for Disability occurs. In the case of death, the
results will be certified by the Committee as soon as practicable after the end
of the applicable quarter, with the date of potentially accelerated
certification being the Vesting Date for this purpose. To be eligible for a
prorated payout, the prorated performance must be at least 80% of the prorated
target.


“Cause,” “Good Reason,” and “Disability” have the meanings provided in your 2014
Employment Agreement.


2.
Change in Control. Notwithstanding the Plan’s provisions, if a “Change in
Control” (as defined in the 2014 Employment Agreement) occurs before the PRSU is
Vested and before December 31, 2014, the PRSU will Vest as a result of the
Change in Control, irrespective of satisfaction of the performance targets,
provided that (i) you remain employed by the Company on the first anniversary of
the Change in Control or (ii), on or before such first anniversary, the Company
terminates your employment without Cause or you resign for Good Reason. In the
foregoing situations under this Section 2, the Vesting Date will be the first
anniversary of the Change in Control. Nothing in the preceding sentences
prevents earlier Vesting if and to the extent the performance targets are met
for the Performance Period, or if earlier Vesting occurs because another event
that accelerates Vesting occurs after a Change in Control but before the first
anniversary (e.g., termination of employment by the Company without Cause, by
you for Good Reason, or termination due to your death or Disability).
Accelerated Vesting will only accelerate the Distribution Date if and to the
extent permitted under Section 409A of the Internal Revenue Code (“Section
409A”).




Page 3





--------------------------------------------------------------------------------




3.
Distribution Date. Subject to any overriding provisions in the Plan, you will
receive a distribution of the Shares equivalent to your Vested PRSU Shares based
on the following schedule (each such delivery date being a “Distribution Date”)
unless, in each case, the Committee determines that you may make a timely
deferral election to defer distribution to a later date and you have made such
an election (in which case the deferred date will be the Distribution Date:



(a)
50% of your Vested PRSU Shares will be paid in 2015 after the performance
conditions are determined to be satisfied (pursuant to Appendix A).

(b)
25% of your Vested PRSU Shares will be paid in 2016, as soon as practicable
after the beginning of the year’

(c)
25% of your Vested PRSU Shares will be paid in 2017, as soon as practicable
after the beginning of the year





If the Vesting Date occurs because of your death, your designated beneficiary or
estate will receive the PRSU Shares earned (i) no later than December 31, 2014,
if your death occurs on or before June 30, 2014, and (ii) in 2015, for any later
death.


4.    Adjustments. Notwithstanding the foregoing, if within five years of the
close of the Performance Period, the Company’s audited financial statement for
the Performance Period is restated, the Committee shall determine whether, and
the extent to which, the performance conditions described in Appendix A were
satisfied based on the restated financial statements. If the Committee
determines that the Company delivered too few Shares to you on the original
Distribution Date(s), you will be entitled to receive (without interest or other
adjustment for the passage of time) additional Shares; such Shares, together
with any previously distributed Shares, shall not exceed the total number of
PRSU Shares granted under this Grant Agreement. If the Committee determines that
the Company delivered too many Shares to you on the original Distribution
Date(s), you will be required to deliver to the Company (without interest or
other adjustment for the passage of time) the excess Shares previously delivered
as soon as practicable after notice by the Committee. In the event the person
(either you or the Company) required to deliver shares under the foregoing
provisions is entitled to receive future payments (other than payments
constituting “deferred compensation” under Section 409A) from the person
entitled to receive delivery of shares under the foregoing provisions, then the
person required to make the delivery of shares under the foregoing provisions
may reduce the number of shares due under the foregoing provisions by a number
of shares which have a fair market value equal to the value of the future
payment to be received from the other person. If you receive any additional
Vested PRSU Shares pursuant to this section, such Shares will be distributed to
you within 30 days after the Committee’s determination based on the restated
audited financial statements.


5.
Clawback. Notwithstanding the provisions in Section 3 with respect to
Adjustments, if the Company’s Board of Directors or the Committee determines, in
its sole discretion, that you engaged in fraud or misconduct as a result of
which or in connection with which the Company is required to or decides to
restate its financial statements, the Committee may, in its sole discretion,
impose any or all of the following:




Page 4





--------------------------------------------------------------------------------




(a) Immediate expiration of the PRSU, whether vested or not, if granted within
the first 12 months after issuance or filing of any financial statement that is
being restated (the “Recovery Measurement Period”); and


(b) Payment or transfer to the Company of the Gain from the PRSU, where the
“Gain” consists of the greatest of (i) the value of the PRSU Shares on the
applicable Distribution Date on which you received them within the Recovery
Measurement Period, (ii) the value of PRSU Shares received during the Recovery
Measurement Period, as determined on the date of the request by the Committee to
pay or transfer, (iii) the gross (before tax) proceeds you received from any
sale of the PRSU Shares during the Recovery Measurement Period, and (iv) if
transferred without sale during the Recovery Measurement Period, the value of
the PRSU Shares when so transferred. The amount paid or transferred to the
Company shall be adjusted to reflect any adjustment to the number of Shares
finally awarded after application of the “Adjustments” provisions above.


This remedy is in addition to any other remedies that the Company may have
available in law or equity.


Payment is due in cash or cash equivalents within 10 days after the Committee
provides notice to you that it is enforcing this clawback. Payment will be
calculated on a gross basis, without reduction for taxes or commissions. The
Company may, but is not required to, accept retransfer of Shares in lieu of cash
payments.


6.
Restrictions and Forfeiture. You may not sell, assign, pledge, encumber, or
otherwise transfer any interest (“Transfer”) in the PRSU Shares until the PRSU
Shares are distributed to you. Any attempted Transfer that precedes the
Distribution Date is invalid.



Unless the Board determines otherwise or the Grant Agreement provides otherwise,
if your employment or service with the Company terminates for any reason before
your PRSU is Vested, then you will forfeit the PRSU (and the Shares to which
they relate) to the extent that the PRSU does not otherwise vest on or after
your termination, pursuant to the rules in the Vesting Schedule section. You
forfeit any unvested portions of the PRSU immediately if the Company terminates
your employment for Cause or if you resign your employment other than for Good
Reason. You also forfeit any unvested portion of the PRSU immediately upon the
date for certification of the performance metrics for the Performance Period if
and to the extent the performance metrics are not then satisfied and no Change
in Control has occurred. The forfeited portions of the PRSU will then
immediately revert to the Company. You will receive no payment for the PRSU if
you forfeit it.


7.
Limited Status. You understand and agree that the Company will not consider you
a shareholder for any purpose with respect to the PRSU Shares, unless and until
the PRSU Shares have been issued to you on the Distribution Date. You will not
receive dividends with respect to the PRSU.



8.
Voting. You may not vote the PRSU. You may not vote the PRSU Shares unless and
until the Shares are distributed to you.



9.
Taxes and Withholding. The PRSU provides tax deferral, meaning that the PRSU
Shares are not taxable until you actually receive the PRSU Shares on or around
the Distribution Date. You will then owe taxes at ordinary income tax rates as
of the Distribution Date at the Shares' value. As an employee of the Company,
you may owe FICA and HI (Social Security and Medicare) taxes before the
Distribution Date.


Page 5





--------------------------------------------------------------------------------






Issuing the Shares under the PRSU is contingent on your satisfaction of all
obligations with respect to required tax or other required withholdings (for
example, in the U.S., Federal, state, and local taxes). You may satisfy the
obligations by directing the Company to reduce the number of PRSU Shares to be
issued to you by up to that number of PRSU Shares (valued at their Fair Market
Value on the Distribution Date) that would equal all taxes required to be
withheld (at their minimum withholding levels or such higher level as you
request (up to 5% in excess of the minimum withholding level or your estimated
marginal tax rate for the year of payment, whichever is greater)), providing
that any minimum withholding requirements not satisfied in the foregoing manner
must be satisfied in a manner acceptable to the Committee, which could include
accepting payment of the withholdings from a broker in connection with a sale of
the PRSU Shares or directly from you. If a fractional share remains after
deduction for required withholding, the Company will pay you the value of the
fraction in cash.


10.
Compliance with Law. The Company will not issue the PRSU Shares if doing so
would violate any applicable Federal or state securities laws or other laws or
regulations. You may not sell or otherwise dispose of the PRSU Shares in
violation of applicable law.



11.
Additional Conditions to Receipt. The Company may postpone issuing and
delivering any PRSU Shares for so long as the Company determines to be advisable
to satisfy the following:

        
(a) its completing or amending any securities registration or qualification of
the PRSU Shares or its or your satisfying any exemption from registration under
any Federal or state law, rule, or regulation;


(b) its receiving proof it considers satisfactory that a person seeking to
receive the PRSU Shares after your death is entitled to do so;


(c) your complying with any requests for representations under the Plan; and


(d) your complying with any Federal, state, or local tax withholding
obligations.


12.
Additional Representations from You. If the vesting provisions of the PRSU are
satisfied and you are entitled to receive PRSU Shares at a time when the Company
does not have a current registration statement (generally on Form S-8) under the
Securities Act of 1933 (the “Act”) that covers issuances of shares to you, you
must comply with the following before the Company will issue the PRSU Shares to
you. You must:



(a) represent to the Company, in a manner satisfactory to the Company’s counsel,
that you are acquiring the PRSU Shares for your own account and not with a view
to reselling or distributing the PRSU Shares; and


(b) agree that you will not sell, transfer, or otherwise dispose of the PRSU
Shares unless:
    
(i) a registration statement under the Act is effective at the time of
disposition with respect to the PRSU Shares you propose to sell, transfer, or
otherwise dispose of; or



Page 6





--------------------------------------------------------------------------------




(ii) the Company has received an opinion of counsel or other information and
representations it considers satisfactory to the effect that, because of Rule
144 under the Act or otherwise, no registration under the Act is required.


13.
No Effect on Employment or Other Relationship. Nothing in this Grant Agreement
restricts the Company’s rights or those of any of its affiliates to terminate
your employment or other relationship at any time and for any or no reason. The
termination of employment or other relationship, whether by the Company or any
of its affiliates or otherwise, and regardless of the reason for such
termination, has the consequences provided for under the Plan and any applicable
employment or severance agreement or plan.



14.
No Effect on Running Business. You understand and agree that the existence of
the PRSU will not affect in any way the right or power of the Company or its
stockholders to make or authorize any adjustments, recapitalizations,
reorganizations, or other changes in the Company’s capital structure or its
business, or any merger or consolidation of the Company, or any issuance of
bonds, debentures, preferred or other stock, with preference ahead of or
convertible into, or otherwise affecting the Company’s common stock or the
rights thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether or not of a similar character to those described
above.



15.
Section 409A. The PRSU is intended to comply with the requirements of
Section 409A and must be construed consistently with that section.
Notwithstanding anything in the Plan or this Grant Agreement to the contrary, if
the PRSU Vests in connection with your “separation from service” within the
meaning of Section 409A, as determined by the Company), and if (x) you are then
a “specified employee” within the meaning of Section 409A at the time of such
separation from service (as determined by the Company, by which determination
you agree you are bound) and (y) the distribution of PRSU Shares under such
accelerated PRSU will result in the imposition of additional tax under Section
409A if distributed to you within the six month period following your separation
from service, then the distribution under such accelerated PRSU will not be made
until the earlier of (i) the date six months and one day following the date of
your separation from service or (ii) the 10th day after your date of death.
Neither the Company nor you shall have the right to accelerate or defer the
delivery of any such PRSU Shares or benefits except to the extent specifically
permitted or required by Section 409A. In no event may the Company or you defer
the delivery of the PRSU Shares beyond the date specified in the Distribution
Date section, unless such deferral complies in all respects with Treasury
Regulation Section 1.409A-2(b) related to subsequent changes in the time or form
of payment of nonqualified deferred compensation arrangements, or any successor
regulation. In any event, the Company makes no representations or warranty and
shall have no liability to you or any other person, if any provisions of or
distributions under this Grant Agreement are determined to constitute deferred
compensation subject to Section 409A but not to satisfy the conditions of that
section.



16.
Unsecured Creditor. The PRSU creates a contractual obligation on the part of the
Company to make a distribution of the PRSU Shares at the time provided for in
this Grant Agreement. Neither you nor any other party claiming an interest in
deferred compensation hereunder shall have any interest whatsoever in any
specific assets of the Company. Your right to receive distributions hereunder is
that of an unsecured general creditor of Company.



17.
Governing Law. The laws of the State of Delaware will govern all matters
relating to the PRSU, without regard to the principles of conflict of laws.


Page 7





--------------------------------------------------------------------------------






18.
Notices. Any notice you give to the Company must follow the procedures then in
effect. If no other procedures apply, you must send your notice in writing by
hand or by mail to the office of the Company’s Secretary (or to the Chair of the
Committee). If mailed, you should address it to the Company’s Secretary (or the
Chair of the Committee) at the Company’s then corporate headquarters, unless the
Company directs PRSU holders to send notices to another corporate department or
to a third party administrator or specifies another method of transmitting
notice. The Company and the Board will address any notices to you using its
standard electronic communications methods or at your office or home address as
reflected on the Company’s personnel or other business records. You and the
Company may change the address for notice by like notice to the other, and the
Company can also change the address for notice by general announcements to PRSU
holders.



19.
Amendment. Subject to any required action by the Board or the stockholders of
the Company, the Company may cancel the PRSU and provide a new Award under the
Plan in its place, provided that the Award so replaced will satisfy all of the
requirements of the Plan as of the date such new Award is made and no such
action will adversely affect the PRSU to the extent then Vested.



20.
Plan Governs. Wherever a conflict may arise between the terms of this Grant
Agreement and the terms of the Plan, the terms of the Plan will control. The
Board may adjust the number of PRSU Shares and other terms of the PRSU from time
to time as the Plan provides.






Page 8



